10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00787-CJC Document4 Filed 12/20/19 Pagelof2 Page ID#:14

 

\ T
| m
UNITED STATES DISTRICT COURT , #8
\
FOR THE CENTRAL DISTRICT OF CALIFORNIA
October 2019 Grand Jury
UNITED STATES OF AMERICA, CR No. C i 1 9- 7 8 /- (Te
Plaintiff, INDICTMENT
We [21 U.S.C. §§ 841 (a) (1),
(b) (1) (A) (11) (II): Possession with
DARREN FITZGERALD MCGHEE, Intent to Distribute Cocaine]
Defendant.

 

 

 

 

The Grand Jury charges:

[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (11) (IT) ]

On or about November 27, 2019, in Los Angeles County, within the
Central District of California, defendant DARREN FITZGERALD MCGHEE

knowingly and intentionally possessed with intent to distribute at

///
///
///

 
10

LA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00787-CJC Document 4 Filed 12/20/19 Page 2of2 Page ID #:15

least five kilograms, that is approximately 6.002 kilograms, of a

mixture and substance containing a detectable amount of cocaine,
Schedule II narcotic drug controlled substance.

A TRUE BILL

: 5/

a

 

Foreperson

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

SCOTT M. GARRINGER

Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

DOUGLAS D. HANSEN
Assistant United States Attorney
General Crimes Section

 
